Opinion by
Judge Lindsay:
Testing the question by the rule laid down' by both Kent and Taylor (4th Vol. Kent Com. 112; Taylor, Landlord and Tenant, Sec. 59), it seems to us perfectly manifest that the tenancy in this case was a tenancy from year to year. The fact that the rent was payable by the month is not itself sufficient to show that there was an agreement, either express or implied, that appellants were to hold the leased premises as tenants at will.

Hagan- & Du-pey, for appellants.


Pirtle & Caruth, for appellees.

This being the sole question submitted to us for adjudication the judgment of the Court of Common Pleas, must be affirmed.